Citation Nr: 0021390	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-51 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder secondary to the service-connected gunshot wound 
residuals of the left foot with osteomyelitis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound residuals of the left foot with osteomyelitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1996, a statement of the case was issued that 
same month, and a substantive appeal was received in November 
1996.  This case was remanded in January 1998.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
right foot disorder and the veteran's service-connected 
gunshot wound residuals of the left foot with osteomyelitis.

2.  The veteran's gunshot wound residuals of the left foot 
with osteomyelitis are manifested by no more than a through 
and through wound by a small high velocity missile, with 
debridement and prolonged infection and hospitalization, with 
no record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, no inability to keep up with 
work requirements, and no muscular involvement or impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right foot disorder secondary to the service-connected 
gunshot wound residuals of the left foot with osteomyelitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for entitlement to an evaluation 
in excess of 20 percent for service-connected gunshot wound 
residuals of the left foot with osteomyelitis have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5310 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Foot Disorder

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations further provide 
that service connection shall be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation caused by a service connected disease or 
injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran contends that he has a right foot disorder 
secondary to his service-connected gunshot wound residuals of 
the left foot with osteomyelitis.  He maintains that the pain 
from his left foot disability causes him to shift his weight 
to his right foot, resulting in a disorder of the right foot.  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  Under the well-grounded analysis, the 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After reviewing the evidence of record, the Board finds that 
the veteran has not presented a well grounded claim as there 
is no medical evidence suggesting any link or nexus between a 
current right foot disorder and the service-connected left 
foot disability.  The veteran's service medical records noted 
no complaints of or treatment for any right foot disorder.  
He was separated from service as physically unfit due to 
chronic osteomyelitis of the left foot secondary to a gunshot 
wound of the left foot.  A VA examination report dated in 
June 1996 did not indicate that the veteran made any 
complaints regarding his right foot, and no disorder of the 
right foot was diagnosed.  

The veteran was re-examined by VA in May 1998.  He complained 
of pain in the right calf and right foot, and he had a 
blister over the right Achilles tendon.  The examiner 
reported that the veteran had a prominence of the right 
Achilles tendon that "is probably not related to" the 
service-connected left gunshot wound residuals.  The examiner 
stated that there were no clinical findings in the right foot 
other than pain on standing and working for long periods of 
time.  X-rays revealed large osteophytes of both feet.  No 
formal diagnosis was reported. 

Assuming for the sake of argument that the osteophytes noted 
by X-ray and the prominent right Achilles tendon constitute 
diagnosed disorders of the right foot, there is still no 
medical evidence suggesting any relationship to the veteran's 
service-connected left foot disability.  While the veteran 
contends that he suffers from a right foot disorder secondary 
to his service-connected left foot gunshot wound residuals, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical opinion on 
etiology.  See Espiritu, 2 Vet. App. 492.  Given the 
foregoing, a plausible claim for service connection for a 
right foot disorder secondary to the service-connected 
gunshot wound residuals of the left foot with osteomyelitis, 
has not been presented.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).

II.  Increased Evaluation for a Left Foot Disorder

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes reports from VA examinations conducted in June 
1996 and May 1998, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for chronic osteomyelitis, left calcaneus 
secondary to gunshot wound, accidental, left foot, was 
granted in October 1970 and a 50 percent evaluation was 
assigned, effective June 1970.  This decision was based on 
service medical records that revealed that in April 1969, 
while serving in Vietnam, the veteran was accidentally shot 
in the left heel by a fellow servicemember.  There was no 
artery or nerve involvement, but he did receive an open chip 
fracture of the left os calcis.  The wound was debrided and 
after three days the veteran was transferred to a hospital in 
Japan where he had a delayed primary closure of the wound of 
his heel.  He was then transferred again and in May 1969, he 
was discharged to limited duty from the second hospital.  He 
returned for more treatment in October 1969 due to drainage 
from the gunshot entrance wound.  In November 1969, 
debridement and curettage of the left calcaneus was 
performed.  

Postoperatively, the wound continued to drain, and additional 
surgery was performed in January 1970, consisting of the 
insertion of closed circulation irrigation tubes into the 
area of osteomyelitis of the left calcaneus.  These were 
removed in February 1970.  By the end of that month there was 
no additional drainage from the posterior aspect of the left 
heel.  His foot was moderately swollen, and had a bluish red 
discoloration.  There was no increased heat, no tenderness, 
and the incision in the right heel was closed.  Reports from 
the Medical Evaluation Board and the Physical Evaluation 
Board noted that the veteran had chronic osteomyelitis of the 
left calcaneus, secondary to a gunshot wound of the left 
foot.  

In May 1971, the RO recharacterized the veteran's disability 
as gunshot wound, left foot, with osteomyelitis, moderately 
severe injury, and  reduced the evaluation from 50 percent to 
20 percent, effective August 1971.  This decision was based 
on the results of an April 1971 VA examination that found no 
evidence of osteomyelitis, with slight limitation of 
dorsiflexion of the left foot, no atrophy of the leg muscles, 
and only occasional swelling and tenderness.  

The veteran was reexamined by VA in June 1996.  He denied any 
drainage of the left heel since separation from service.  His 
complaints consisted of pain underneath the heel after 
walking a distance of more than two miles, pain when walking 
on his heels, and evening pain, occurring three or four times 
a month, that would generally be gone by morning, but that 
would occasionally last for a day or two.  Objectively, the 
examiner reported that there was a three inch scar over the 
heel that did not extend to the bottom of the foot.  The scar 
was very slightly elevated, nontender, and well-healed, with 
no adhesions.  There was another scar underneath the foot.  
The veteran's posture was described as good, there was no 
deformity, his gait was normal, and he could walk on his 
heels and toes, although heel walking caused pain.  There 
were no secondary vascular or skin changes.  Dorsiflexion of 
the foot was to 5 degrees on the left, as compared to 15 
degrees on the right, and plantar flexion was to 35 degrees 
bilaterally.  

Examination of the muscles revealed no tissue loss in 
comparison to the sound side, and the examiner stated that no 
muscles appeared to have been penetrated by the original 
track of the missile.  Nor was there any apparent damage to 
tendons, joints, or nerves.  The veteran had good strength.  
The diagnosis was old injury to left os calcis, and the 
examiner stated that the osteomyelitis appeared to have been 
healed for some time.  Mild residual pain with usage was 
reported. 

Pursuant to a January 1998 remand order by the Board, the 
veteran underwent another VA examination in May 1998.  The 
veteran complained of numbness in the lateral aspect of the 
left foot, with pain in the calves bilaterally after five 
hours of standing at work.  He denied weakness, stiffness, 
swelling, heat, redness, fatigability, or lack of endurance.  
He was not receiving any treatment for the disability, he had 
no limp, and he did not require corrective shoes or inserts, 
crutches, a brace, or the use of a walker.  There were no 
flare-ups or changes associated with changes in the weather.  

Dorsiflexion of the left ankle was to 5 degrees, compared 
with 20 degrees for the right ankle.  Plantar flexion was to 
35 degrees for the left ankle, compared with 40 degrees for 
the right ankle.  The examiner indicated that there was no 
pain on motion, and no instability, weakness or tenderness of 
the joint.  Standing, squatting, supination, pronation and 
rising on toes were all within normal ranges, but rising on 
the left heel was limited.  There were no callosities on the 
foot and the wear of the veteran's shoes was equal.  The 
veteran's skin was warm and pink, capillary refill was good, 
and dorsalis and posterior tibial pulses were good.  

There was a one and-a-half inch scar on the lateral aspect of 
the foot, forward of the Achilles tendon.  The scar had some 
sensitivity and there was slight hypertrophy but the scar was 
non-keloid and there was no infection.  There was a well-
healed scar on the plantar aspect, without cicatrix or scar 
formation.  There was a fine, well-healed white line on the 
anteromedial aspect of the calcaneal.  X-rays of the foot 
showed medium to large osteophytes.  The examiner concluded 
that there was no evidence of osteomyelitis.  The diagnosis 
was left foot, gunshot wound of the lateral aspect of the 
foot.  

The veteran's gunshot wound residuals of the left foot with 
osteomyelitis have been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5310.  Under DC 5310, a 30 percent 
evaluation is warranted for a severe injury to the plantar 
muscles of Muscle Group X, and a 20 percent evaluation is 
warranted for either a moderately severe injury of the 
plantar muscles or a severe injury of the dorsal muscles.  
The function of Muscle Group X is to cause movement of the 
foot and toes and provide propulsion thrust in walking.

The Board acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the receipt of the veteran's claim.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating claim 
must be reviewed in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claims 
were filed.  See also Fischer v. West, 11 Vet. App. 121, 123 
(1998) (applying Karnas to change in rating criteria for 
muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

              (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of 
the trapezius and serratus in wounds of the 
shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1999).

Following a careful review of all the evidence, the Board 
finds by a preponderance of the evidence that the veteran's 
gunshot wound residuals of the left foot with osteomyelitis, 
result in no more than moderately severe disability.  The 
Board recognizes that the veteran did incur an injury by a 
high velocity missile, underwent debridement of the wound, 
and suffered from prolonged infection, as he developed 
osteomyelitis and the wound continued to drain until 
approximately 10 months after the initial injury.  However, 
the criteria for more than moderately severe disability have 
not been met, whether under the old or the new rating 
criteria.  The Board shall first address the old rating 
criteria:  

The veteran did require frequent return trips to the hospital 
over a 10 month period, which amounted to a prolonged period 
of hospitalization in service.  Service medical records noted 
that the wound was to the heel of the left foot, and that 
there was no artery or nerve involvement.  In addition, there 
is no record of any of the objective findings required for a 
severe disability, such as adherent scars, x-ray evidence of 
scattered foreign bodies, loss of deep fascia or muscle 
substance, etc.  In June 1996, the VA examiner reported that 
no muscles had been penetrated, and that there was no tissue 
loss.  

Furthermore, while the veteran, during the VA examinations, 
complained of pain in the left foot after standing for five 
hours or walking for two miles, he denied weakness, 
fatigability, or lack of endurance, and the examiner 
indicated that there was no pain on motion, instability, or 
weakness, and no damage to the muscles, tendons, joints or 
nerves.  In addition, the veteran's disability does not 
require the use of a cane, walker, shoe insert or other 
assistive device.  There is also no evidence of any resulting 
inability to keep up with work requirements.  Furthermore, as 
noted above, there is no muscle weakness to indicate marked 
or moderately severe loss.  In view of these findings, the 
Board finds that the preponderance of the evidence indicates 
that the veteran's gunshot wound residuals of the left foot 
with osteomyelitis result in no more than moderately severe 
disability under the old rating criteria.

As regards the new rating criteria, the Board finds that 
while the general type of injury incurred is contemplated 
under the criteria for a severe disability in light of the 
injury by a high velocity missile, debridement, and prolonged 
infection, the severity of the resulting disability as shown 
by the evidence does not meet the criteria for severe 
disability.  As noted above, since the veteran has not been 
receiving treatment for his service-connected disability, 
there is no documented record of any consistent complaints.  
Furthermore, the veteran has denied weakness, fatigability, 
or lack of endurance, and the VA examiner indicated that 
there was no pain on motion, instability, or weakness, and no 
damage to the muscles, tendons, joints or nerves.  In 
addition, the veteran's disability does not require the use 
of a cane, walker, shoe insert or other assistive device.  
Finally, while the veteran has complained of pain in the left 
foot after standing for five hours or walking for two miles, 
there is no evidence of any inability of the veteran to keep 
up with work requirements.  

As regards the objective findings under the new regulatory 
criteria, the criteria for more than moderately severe 
disability have similarly not been met.  The veteran's scars 
do not indicate that the track of the missile was through 
important muscle groups, and there is no indication of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles.  Indeed, in June 1996, the VA examiner reported 
that no muscles had been penetrated, and that there was no 
tissue loss.  Furthermore, as noted above, there is no muscle 
weakness to indicate positive evidence of impairment.  In 
view of these findings, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
gunshot wound residuals of the left foot with osteomyelitis 
result in no more than moderately severe disability under the 
new rating criteria.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

